Citation Nr: 0939480	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  07-26 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The appellant served on active duty from August 2001 to 
August 2005.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which granted service connection for PTSD and 
assigned an initial 30 percent disability rating, effective 
August 21, 2005.  

The appellant appealed the RO's determination.  Before the 
matter was certified to the Board, in a June 2007 rating 
decision, the RO increased the initial rating for the 
appellant's service-connected PTSD to 50 percent, effective 
August 21, 2005.  Although a higher initial rating was 
granted, the issue remains in appellate status, as the 
maximum schedular rating has not been assigned.  AB v. Brown, 
6 Vet. App. 35 (1993).  

As set forth in more detail below, a remand of this matter is 
necessary.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

Since this matter was last considered by the RO, the 
appellant has submitted additional pertinent evidence in 
support of his claim, including a November 2008 treatment 
summary from his private therapist.  The appellant did not 
submit a waiver of initial RO review of this additional 
evidence.  Under 38 C.F.R. § 20.1304 (2009), therefore, such 
evidence must be referred to the RO for review and 
preparation of a Supplemental Statement of the Case.

Additionally, a review of the record indicates that the 
appellant has raised the issue of entitlement to a total 
rating based on individual unemployability due to service-
connected disability (TDIU).  The United States Court of 
Appeals (Court) has held that entitlement to TDIU should be 
considered as part of the underlying determination of the 
appropriate initial disability rating to be assigned 
following the grant of service connection.  Rice v. Shinseki, 
22 Vet. App. 447, 453-54 (2009) ("[W]e hold that a request 
for TDIU, whether expressly raised by a veteran or reasonably 
raised by the record, is not a separate claim for benefits, 
but rather involves an attempt to obtain an appropriate 
rating for a disability or disabilities, either as part of 
the initial adjudication of a claim or, if a disability upon 
which entitlement to TDIU is based has already been found to 
be service connected, as part of a claim for increased 
compensation.").  Given the Court's holding, the issue of 
entitlement to TDIU should be considered on remand.

Finally, the record on appeal indicates that the appellant 
was last examined for compensation purposes in September 
2006.  Given his contentions, it appears that his PTSD may 
have worsened since that time.  To ensure that the appellant 
receives every possible consideration, a new examination 
should be scheduled.  38 C.F.R. § 3.159(c)(4); see also Olsen 
v. Principi, 3 Vet. App. 480, 482 (1992) (holding that when a 
veteran claims that a disability is worse than when 
originally rated, and the available evidence is insufficient 
to adequately evaluate the current state of the condition, VA 
must provide a new examination).  

Accordingly, the case is REMANDED for the following action:

1.  The appellant and his 
representative should be provided with 
appropriate notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) 
regarding the issue of entitlement to a 
total rating based on individual 
unemployability due to service-
connected disability.

2.  The appellant should be scheduled for 
a VA psychiatric examination to evaluate 
the current severity of his service-
connected PTSD.  The examiner should be 
asked to provide an opinion as to the 
severity of the appellant's PTSD, to 
include stating the extent that his PTSD 
impairs him socially and occupationally.  
A report of the examination should be 
prepared and  associated with the claims 
folder.

3.  After the actions above have been 
completed, the RO should then 
readjudicate the claim, including 
consideration of the issue of entitlement 
to TDIU.  If the benefits sought remain 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case, 
including citations to 38 C.F.R. §§ 
3.340, 3.341, and 4.16, and given the 
appropriate opportunity to respond. 

Thereafter, the case should be returned to the Board, if in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


